           Case 1:08-cr-00789-RJS Document 459 Filed 08/31/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


           -v-                                                       No. 08-cr-789-7 (RJS)
                                                                           ORDER

 LENROY MCLEAN,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached pro se letter from Defendant, dated August 25, 2021,

but received in chambers on August 31, 2021, advising the Court that he remains unable to

communicate with his court-appointed counsel. In light of the representations in Defendant’s

letter, IT IS HEREBY ORDERED THAT the government shall confer with defense counsel and

submit a letter response by Friday, September 3, 2021, addressing the failure of the Bureau of

Prisons to schedule the conference between Defendant and his counsel that the Court previously

ordered.

SO ORDERED.

Dated:           August 31, 2021
                 New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
Case 1:08-cr-00789-RJS Document 459 Filed 08/31/21 Page 2 of 4
Case 1:08-cr-00789-RJS Document 459 Filed 08/31/21 Page 3 of 4
Case 1:08-cr-00789-RJS Document 459 Filed 08/31/21 Page 4 of 4
